MEMORANDUM OPINION
CLEMENS, Senior Judge.
Convicted defendant challenges only the denial of his motion to strike a venireman who had vaguely answered defendant’s verbose, complex question concerning presumption of innocence. Before and after this the venireman had declared he presumed defendant was innocent.
The ruling was within the trial court’s discretion; no error of law appears and a full opinion would have no precedential value.
Affirmed in accordance with Rule 30.-25(b).
KELLY, P.J., and KAROHL, J., concur.